      Case: 1:19-cv-00867-KLL Doc #: 31 Filed: 12/14/20 Page: 1 of 1 PAGEID #: 113




                             UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Catherine Powell,
            Plaintiff(s),

                     v.                          Case No. 1:19-cv-867
                                                 (Consent Case ; Litkovitz, M.J.)
Tony Rosiello, et al.,
            Defendant(s).


                                         ORDER

         Pursuant to notification that this matter has been settled between the parties:

       It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within thirty (30)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

        The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

     12/14/2020
Date____________                        ______________________________
awh      December 14, 2020              KAREN L. LITKOVITZ
                                        United States Magistrate Judge
